DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 7/21/20, claims 1-12, 14-19 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Applicant’s election without traverse of Group I invention (claims 1-12, 16-19), in the reply filed on 11/3/21 is acknowledged. Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 1 and 4 are objected to for following:
Claim 4 recites “wherein the amount of substance of the sulfite ions is at least as high as the amount of substance of the gold”. Although substances which provide for gold ions and sulfite ions are implicit to claim 1, claim 1 may be amended to clarify that the plating bath comprises substances for providing sulfite ions and gold ions. Claim 4 may be amended to recite that the amount of substance which provides for sulfite ions is at least as high as the amount of substance which provides for gold ions.
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the amount of substance of the sulfite ions is at least as high as the amount of substance of the gold ions”. The claim lacks clarity because it is unclear if the amount referred to is on weight basis or mole basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US 2003/0096064 A1), in view of Iwai et al. (US 2012/0119352 A1).
Suda teaches an electroless plating composition including i) a water-soluble gold salt, for example, ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite and other sulfurous acid gold salts [0016], (ii) a complexing agent and iii) a polyethyleneimine compound (Ab., [[0016]). Disclosed complexing agents include ethylenediamine tetramethylenephosphonic acid which reads on claimed formula (I), i.e. in the claimed formula, X=R1-R4=alkanediyl, M=hydrogen and b=1 [0023]. The reference further teaches that “electroless gold plating” refers to methods wherein gold plating is carried out without applying energy to the aqueous solution [0046]. Therefore, the electroless gold plating method of Suda will include water soluble compounds of gold, such as ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite and other sulfurous acid gold salts that are capable of providing for claimed gold ions and sulfite ions in an aqueous medium.
Suda is silent with regard to iodide ions in the electroless gold plating bath (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Iwai teaches an electroless gold plating solution, a method for forming a microfine pattern using said electroless gold plating solution, and a microfine pattern fabricated by said formation method (Ab.), said electroless gold plating solution comprising water-soluble gold compounds, such as sodium gold sulfite, potassium gold sulfite [ab, 0057-0059], an accelerator for deposition in fine areas, such as nitrogen-containing and sulphur containing compounds, and a gold-deposition accelerator containing a component that has a strong action to accelerate anode reaction, such as sodium iodide and potassium iodide ([0071], ref. claims). Given the teaching in Iwai, it would have been obvious to one ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate Suda’s electroless gold plating bath including a water-soluble salt, such as ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite and other sulfurous acid gold salts (which can provide for gold and sulfite ions in an aqueous medium), ethylenediamine tetramethylenephosphonic acid as a complexing agent (reads on formula (1)), and a polyethyleneime, and to further include Iwai’s sodium iodide and/or potassium iodide (which can provide for iodide ions in an aqueous solution), as a gold-deposition accelerator that has a strong action to accelerate anode reaction, and thereby arrive at the claimed invention (claim 1).
With regard to claim 2, Suda teaches compositions having a pH of 7 (Examples). Moreover, Iwai prescribes a pH of the electroless gold plating solution is preferably 6-8 [0091].
With regard to claim 3, Suda teaches sodium gold sulfite and potassium gold sulfite, and a concentration of gold ions in the range of 0.1 to 10 g/L [0016]. Iwai teaches the concentration of the gold source is, in terms of gold, preferably 0.001-0.5 mol/L [0060], i.e. 1-500 mmol/L of gold. When sodium gold sulfite ((Na3Au(SO3)2) is used to provide for a gold concentration of 0.001-0.5 mol/L, the sulfite ion concentration would be twice that of gold and overlaps with claimed range.
With regard to claim 4, Suda teaches water-soluble salts such as ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite and other sulfurous acid gold salts [0016], i.e. the same substance provides for both gold ions and sulfite ions, and the amount of substance which provides for gold ions (on wt. basis and mole basis) is equal to amount of substance that provides for sulfite ions.
With regard to claim 5, Iwai teaches that sodium iodide and/or potassium iodide as a gold-deposition accelerator that has a strong action to accelerate anode reaction, such as sodium iodide and potassium iodide [0071]. Thus, it is the examiner's position that the amount of gold-deposition accelerator in the composition is a result effective variable because changing it will clearly affect the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, it would have been obvious to one of ordinary skill in the art to utilize appropriately effective amount of iodide ions in the bath, including those within the scope of the present claims so as to produce desired end results.
	With to claims 6 and 7, Suda teaches ethylenediamine tetramethylenephosphonic acid which reads on claimed formula (I), i.e. in the claimed formula, R1-R4 = C1 alkanediyl and b =1, in addition to X being C2 alkanediyl and M being hydrogen in formula (1) [0023].
	With regard to claims 11, 12, 18 and 19, Suda and Iwai do not teach thiosulfate, cyanide and/or thiourea as essential components of an electroless gold plating bath.
	With regard to claim 17, Suda teaches sodium gold sulfite as a water-soluble gold compound [0016], Iwai teaches a water soluble gold compound, such as sodium gold sulfite  of formula Na3Au(SO3)2 [0060], i.e. capable of providing for a 1:2 molar ratio of gold ions to sulfite ions in an aqueous medium.

Claims 8-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US 2003/0096064 A1), in view of Iwai et al. (US 2012/0119352 A1) and Kanzler et al. (US 2004/0009292 A1).
The discussions with regard to Suda and Iwai from paragraphs 8 are incorporated herein by reference.
The Suda-Iwai combination fails to teach a hydroxycarboxylic acid as in the claimed invention. However, the prior art to Kanzler teaches electroless gold plating compositions comprising a water-soluble gold compound, one or more complexing agents, one or more organic stabilizer compounds and one or more carboxylic acid uniformity enhancers (Ab.). Disclosed carboxylic acid uniformity enhancers include hydroxyl-susbtituted carboxylic acid compounds, such as citric acid, malic acid, glycolic acid, tartaric acid, lactic acid etc. (read on C1-C12 aliphatic hydroxycarboxylic acid) [0020, 0029]. Given the teaching in Kanzler onelectroless gold plating compositions comprising aliphatic hydroxycarboxylic acids as uniformity enhancers for providing a more uniform gold deposit than that provided by compositions that do not contain such compounds, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Kinzler’s hydroxyl-susbtituted carboxylic acid compounds, such as citric acid, malic acid, glycolic acid, tartaric acid, lactic acid etc. as in Suda’s plating bath, as modified by Iwai, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suda (US 6,991,675 B2) teaches an electroless gold plating solution a water-soluble gold compound, such as sodium gold sulfite and potassium gold sulfite, a complexing agent, such as ethylenediamine tetramethylenephosphonic acid and oxycarboxylic acids such as citric acid, tartaric acid, malic acid and gluconic acid, alone or in combination and a water soluble silver compound. Suda is silent on iodide ions in the composition.
Hwang (US 2007/0175359) teaches an electroless gold plating bath comprising a water-soluble gold compound, a sulfite as a complexing and reducing agent, a thiosulfate as a plating initiator, a hydroxy-bearing benzoic acid as a reduction accelerator and a mercapto-based organic adhesion enhancer. Hwang is silent on claimed phosphonate compound and iodide ions.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762